This appeal involves coverage. Claimant, employed as a utility man and porter, was injured while working upon a vacant and dilapidated building belonging to the employer corporation which was engaged in conducting a hospital and home for the care of aged and ailing persons of Jewish extraction. The old building was a few blocks (one witness said two; another five) away from the regular home or hospital. Complaints had been made to the city authorities that the old building was dangerous and a menace, as persons, especially children, went inside and upon the fire escape. The only work being done on the old building was in connection with closing it up (bricking up the entrances) and removing the fire escape. Claimant was injured in connection with the latter work. The policy covered work at the home and hospital building and work incidental thereto and directed therefrom. This short job on the employer’s vacant building, the work being directed from the main plant, was incidental to work at the hospital and was covered by the policy. (Matter of Wingen v. Fleischman, 252 N. Y. 114.) Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.